DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05 August, 2022 is acknowledged. Applicant identifies claims 1-12 as readable on the elected species.
However, the examiner identifies claims 1, 2, 4-12, 16, and 17 as readable on the elected species. Claim 3 is readable on the non-elected species because it claims drive signals with different rise and fall times, which is described in paragraphs [0066-101] of applicant’s specification and identified as species 2 in the election requirement of 20 June, 2022. This is clearly different than species 1 which requires that in “the first embodiment, the slew rates at the rise and fall of drive waveform generating section 122 were substantially the same” (applicant’s specification, [0070]). 
Additionally, claims 16 and 17, being method claims equivalent to the apparatus of claims 1 and 4, are readable on the elected species.
Therefore, claims 1, 2, 4-12, 16, and 17 are pending in the current application and will be examined below.

 Claim Objections
Claims 4 are objected to because of the following informalities:  
Claims 1 and 16 recite “the transmission ultrasound wave” in line 7 when applicant previously only states “a plurality of transmission ultrasound waves”.
Claims 1 and 16 recite “extracts a harmonic component according to a plurality of reception signals” in line 7 when it appears applicant means “extracts a harmonic component from a plurality of reception signals”.
Claims 4 and 17 recite “a drive signal to be given to each of a plurality of transducers” (emphasis added) when previously applicant used the language “outputs to” in claim 1. 
Claims 4 and 17 recite the limitation “types of the waveform” in line 6 when it appears applicant means “types of the waveforms”.
Claim 12 recites the limitation “the transducer” when it is clear the applicant means “the plurality of transducers” based on the specification paragraph [0017]. 
Appropriate correction is required.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a transmitter” in claim 1: the functions of the transmitter in claim 1 and paragraph [0009] are performed by the “transmission section 12” in Figs. 2 and 3, and throughout the specification (e.g. paragraph [0096]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “the transmission sound pressure waveforms” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Claims 2 and 4-12, being dependent on claim 1, and claim 17, being dependent on claim 16, are similarly rejected.
Claim 2 recites “based on drive signal array data indicating which of at least one cancellation drive signal compensating for the asymmetry of the transmission sound pressure waveforms or a first drive signal being one of the plurality of drive signals is to be output to, each of a predetermined number of the adjacent transducers among a plurality of the transducers included in the ultrasound probe”. It is unclear what applicant is claiming because the grammatical structure of the claim is confusing. For example, it is unclear what occurs “Based on drive signal array data indicating…” and which portions of the claim are joined by the “or”. Improved punctuation may help to clarify what is being claimed. Examiner will interpret based on paragraph [0098] of the specification.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the transmission section (or transmitter from claim 1), and what is being outputted. Paragraph [0098] of applicant’s specification requires the “transmission section 12 that outputs” and lists “the first drive signal or the difference cancellation drive signal” as what may be outputted to the transducers. Without these elements, the claim is indefinite.
Claim 5 recites “the transmitter transmits a first ultrasound wave and a second ultrasound wave”. It is unclear how the claimed transmitter can transmit an ultrasound wave as the transmitter as claimed is responsible for generating and transmitting drive signals, but the separate transducer transmits the ultrasound waves. Examiner will interpret as “the transducer transmits…”. Claims 6-11, being dependent on claim 5, are similarly rejected.
Claim 10 recites the limitation “the predetermined number of transducers”. There is insufficient antecedent basis for this limitation in the claim. Claim 11, being dependent on claim 10, is similarly rejected.
Claim 11 recites the limitation “maximum discreteness”. It is unclear what “discreteness” means in this context and the disclosure does not give adequate description for one of ordinary skill in the art to know what “maximum discreteness” means.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imagawa US 20160120516 A1.

Regarding claim 1, Imagawa teaches an ultrasound diagnostic apparatus, comprising: 
a transmitter that generates and outputs a plurality of drive signals (transmission waveform control unit 40 in Figs. 1 and 4, [0022, 23]) to a transducer of an ultrasound probe (transducers 80-n in array 90, Fig. 1 and 4, [0022-25, 32]), the drive signals causing the transducer to transmit a plurality of transmission ultrasound waves that have different waveforms in a temporally shifted manner (waveforms are transmitted at staggered times in Fig. 5 and 6, [0037-39, 41-43]), the drive signals being compensated for asymmetry of the transmission sound pressure waveforms of the plurality of transmission ultrasound waves transmitted from the transducer ([0009-11]); and 
a hardware processor which acquires, from the ultrasound probe, a reception signal based on a reflected ultrasound wave that is the transmission ultrasound wave reflected in a subject (computation unit 45 receives signals from transducer elements in Fig. 1, [0022-23]), extracts a harmonic component according to a plurality of reception signals corresponding to the plurality of transmission ultrasound waves (pulse inversion method, [0002, 23]), and generates an ultrasound image based on the extracted harmonic component ([0002, 8, 22-23]).

Regarding claim 16, Imagawa teaches an ultrasound image generating method, comprising:  
generating and outputting a plurality of drive signals (transmission waveform control unit 40 in Figs. 1 and 4, [0022, 23]) to a transducer of an ultrasound probe (transducers 80-n in array 90, Fig. 1 and 4, [0022-25, 32]), the drive signals causing the transducer to transmit a plurality of transmission ultrasound waves that have different waveforms in a temporally shifted manner (waveforms are transmitted at staggered times in Fig. 5 and 6, [0037-39, 41-43]), the drive signals being compensated for asymmetry of the transmission sound pressure waveforms of the plurality of transmission ultrasound waves transmitted from the transducer ([0009-11]); and 
acquiring, from the ultrasound probe, a reception signal based on a reflected ultrasound wave that is the transmission ultrasound wave reflected in a subject (computation unit 45 receives signals from transducer elements in Fig. 1, [0022-23]), extracting a harmonic component according to a plurality of reception signals corresponding to the plurality of transmission ultrasound waves (pulse inversion method, [0002, 23]), and generating an ultrasound image based on the extracted harmonic component ([0002, 8, 22-23]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa US 20160120516 A1 in view of Ishihara US 20130331699 A1.

Regarding claim 2, Imagawa teaches the ultrasound diagnostic apparatus according to claim 1, 
Imagawa does not explicitly teach based on drive signal array data indicating which of at least one cancellation drive signal compensating for the asymmetry of the transmission sound pressure waveforms or a first drive signal being one of the plurality of drive signals is to be output to, each of a predetermined number of the adjacent transducers among a plurality of the transducers included in the ultrasound probe.
Ishihara teaches drive signals output to a predetermined number of adjacent transducers (Fig. 3, [0075, 76]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to predetermine transducers to output the drive signals to. This would allow the apparatus to transmit known waveforms and control the amplitudes of transmission ultrasound waves.

Regarding claim 4, Imagawa teaches an ultrasound diagnostic apparatus according to claim 1, 
Imagawa does not explicitly teach an array storage section that stores drive signal array data indicating a type of waveform of a drive signal to be given to each of a plurality of transducers included in an ultrasound probe, wherein the transmitter drives each of the plurality of transducers according to the drive signal array data so that each transducer transmits the transmission ultrasound wave, and in the drive signal array data, types of the waveform are discretely arrayed in the array direction of the plurality of transducers.
Ishihara teaches storing drive signal array data and types of waveforms to be transmitted by the plurality of transducers, and patterns of transducer activation (patterns for arrays of transducers shown in Figs. 3; array patterns stored in Fig. 6; Figs. 1-4, 6, [55-68, 76-91, 107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to store drive signal array indicating type of waveform to be given to each of a plurality of transducers similar to Ishihara. This would allow the apparatus to transmit known waveforms and efficiently use the pulse inversion method. 

Regarding claim 5, Imagawa as modified above teaches the ultrasound diagnostic apparatus according to claim 4, wherein the transmitter transmits a first ultrasound wave and a second ultrasound wave that is different from the first ultrasound wave, the hardware processor extracts a harmonic component by synthesizing a reception signal based on a first reflected ultrasound wave that is the first ultrasound wave reflected in a subject and a reception signal based on a second reflected ultrasound wave that is the second ultrasound wave reflected in a subject (second ultrasound wave is obtained by polarity inversion, harmonic components extracted similar to normal pulse inversion after corrections, Figs. 1 and 4, [0002, 9-11]), 
Imagawa does not explicitly teach the first ultrasound wave is transmitted according to the drive signal array data.
Ishihara teaches ultrasound waves transmitted according to drive signal array data (patterns for arrays of transducers shown in Figs. 3; array patterns stored in Fig. 6; Figs. 1-4, 6, [55-68, 70, 71, 76-91, 107])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to transmit the first ultrasound wave according to the drive signal array data. This would allow the apparatus to transmit known waveforms and efficiently use the pulse inversion method. 

Regarding claim 6, Imagawa as modified above teaches the ultrasound diagnostic apparatus according to claim 5, 
Imagawa does not explicitly teach the drive signal array data includes information indicating types of waveforms of a second drive signal for transmitting the second ultrasound wave and a first drive signal having a positive-negative asymmetrical waveform, and information indicating a type of waveform that is different from the waveform of the first drive signal.
Ishihara teaches a first drive waveform having a positive-negative asymmetrical waveform (1101 in Fig. 18 and 1201 in Fig. 19; [0070, 71]) and information indicating types of waveforms of a second drive signal that is a different from the type of waveform of the first drive signal (1102 is inverse of 1101 in Fig. 18, 1202 has a smaller amplitude than 1201 in Fig. 19, [0070, 71]; patterns for arrays of transducers shown in Figs. 3; array patterns stored in Fig. 6; Figs. 1-4, 6, [55-68, 76-91, 107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to have a first drive waveform with a positive-negative asymmetry and store different waveform types for the second waveform similar to Ishihara. This would allow the apparatus to transmit known waveforms and efficiently use the pulse inversion method. 

Regarding claim 7, Imagawa as modified above teaches the ultrasound diagnostic apparatus according to claim 6, 
Imagawa does not explicitly teach the drive signal array data includes information indicating a type of waveform of a cancellation drive signal for transmitting an ultrasound wave for cancelling an ultrasound wave that is not cancelled even when an ultrasound wave transmitted according to the first drive signal and the second ultrasound wave are synthesized.
However, Imagawa teaches a correction computation to cancel positive-negative asymmetry in a transmission and bases the correction computation a measured positive-negative asymmetric waveform (Fig. 6, [0009-11, 41-43]).
Additionally, Ishihara teaches the drive signal array containing cancellation drive signals for cancelling linear signals that remain without being cancelled out (Figs. 5 and 6, [0102-117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to have a cancellation drive signal stored that could cancel an ultrasound wave that is not cancelled even when waves are transmitted according to the first drive signal and second ultrasound wave similar to Ishihara. This would allow the apparatus to transmit known waveforms and efficiently use the pulse inversion method with less noise. 

Regarding claim 8, Imagawa as modified above teaches the ultrasound diagnostic apparatus according to claim 7, 
Imagawa does not explicitly teach wherein the drive signal array data is arrayed in an array direction of the plurality of transducers so that the types of the waveforms are symmetrical, and the transducer outputs a plurality of transmission ultrasound waves having asymmetrical transmission sound pressure waveforms in response to inputs of a plurality of symmetrical drive signals.
	Ishihara teaches drive signal array data array in an array direction of the plurality of transducers so that the types of waveforms are symmetrical (Figs. 3A and 3E, [0076, 84, 86]) and the transducer outputs a plurality of transmission ultrasound waves having asymmetrical transmission sound pressure waveforms (1101 and 1102 in Fig. 18; [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to symmetrically arrange the driving signals to the transducers similar to Ishihara. This would allow the apparatus to transmit known waveforms and efficiently and allow the amplitude of waves to be varied based on the number of transducers used. 

Regarding claim 9, Imagawa teaches the ultrasound diagnostic apparatus according to claim 8, wherein the cancellation is set according to a signal generated by inverse transformation of an added sound pressure waveform based on an inverse function of a transfer function of the transducer, the added sound pressure waveform being obtained by adding the asymmetrical transmission sound pressure waveforms (Fig. 5, [0022-30, 37, 38]).
Imagawa does not explicitly teach a cancellation drive signal.
Ishihara teaches a cancellation drive signal (Figs. 5 and 6, [0102-117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa use Imagawa’s inverse function of a transfer function of the transducer to help define Ishihara’s cancellation drive signal. This would allow the apparatus to cancel noise specifically attributed to the transducers of the apparatus.

Regarding claim 10, Imagawa teaches the ultrasound diagnostic apparatus according to claim 9, 
Imagawa does not explicitly teach a ratio between the first drive signal and the cancellation drive signal to be output to the predetermined number of transducers is determined according to an amplitude ratio between the first drive signal and the cancellation drive signal.
Ishihara teaches drive signals output to predetermined numbers of transducers according to ratios between the first drive signal and other drive signals (Fig. 3, [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to determine the number of transducers to output to according to a ratio of amplitudes of the drive signals. This would allow the apparatus to transmit at the required amplitudes while allowing the same voltage to be used to drive each transducer.

Regarding claim 11, Imagawa teaches the ultrasound diagnostic apparatus according to claim 10, 
Imagawa does not explicitly teach wherein in the drive signal array data, the first drive signal and the cancellation drive signal are disposed so that the maximum discreteness is obtained.
Ishihara teaches a maximum discreteness of drive channels (Figs. 3B, 13, [0129-136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to transmit using a maximum discreteness of drive channels. This can help suppress grating lobes (Ishihara: [0131])

Regarding claim 12, Imagawa as modified above teaches the ultrasound diagnostic apparatus according to claim 4, 
Imagawa does not explicitly wherein the transducer is formed of a capacitive transducer.
Ishihara teaches CMUTs ([0125, 126])
Additionally, CMUTs are commonly used in ultrasound apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to use capacitive transducers similar to Ishihara. This can enable higher frequency operation and broader bandwidth than some other transducers.

Regarding claim 17, Imagawa teaches an ultrasound image generating method according to claim 16, 
Imagawa does not explicitly teach generating the plurality of the drive signals is based on drive signal array data indicating a type of waveform of a drive signal to be given to each of a plurality of transducers included in an ultrasound probe, the drive signal array data including types of waveforms arrayed discretely in the array direction of the plurality of transducers.
Ishihara teaches storing drive signal array data and types of waveforms to be transmitted by the plurality of transducers, and patterns of transducer activation (patterns for arrays of transducers shown in Figs. 3; array patterns stored in Fig. 6; Figs. 1-4, 6, [55-68, 76-91, 107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Imagawa to store drive signal array indicating type of waveform to be given to each of a plurality of transducers similar to Ishihara. This would allow the apparatus to transmit known waveforms and efficiently use the pulse inversion method. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Panda US 20060173342 A1: multiple ultrasonic transducer array firings to improve harmonic imaging
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645